An award of counsel fees is entrusted to the sound discretion of the court (see DeCabrera v Cabrera-Rosete, 70 NY2d 879 [1987]). In awarding counsel fees “a court should review the financial circumstances of both parties together with all the other circumstances of the case, which may include the relative, merit of the parties’ positions” (id. at 881). Here, in denying the plaintiff’s motion for an award of an attorney’s fee, the court considered the parties’ financial positions as well as the fact that the plaintiff commenced an action for divorce upon grounds that she knew were without merit. Under these circumstances, the order of the Supreme Court should not be disturbed on appeal. Covello, J.P., Santucci, Chambers and Hall, JJ., concur.